Citation Nr: 1015257	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-21 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a dental disability.  
Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712; 38 
C.F.R. §§ 3.381, 4.150, 17.161.

Under 38 U.S.C.A. § 3.381, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal diseases are to be considered service-connected 
only for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.    

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not to the loss of 
alveolar process as the result of periodontal disease.  38 
C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2009).

The Veteran's service treatment records indicated that in 
September 1975, the Veteran suffered a football injury 
alveolar fracture mandible symphysis involving teeth number 
24 and 25, teeth number 23 and 10 avulsed and lost, tooth 
number 9 avulsed, and tooth number 11 intruded.   

The Veteran was afforded a VA examination in July 2006.  The 
VA examiner noted that there were no medical records to 
review at the time of examination.  VA's duty to assist 
includes providing an adequate examination when such an 
examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007).  Once VA provides an examination, it must be 
adequate or VA must notify the Veteran why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." Id. at 311 (quoting Green v. Derwinski, 1 Vet. App. 
121, 124 (1991)). An examination must be based upon 
consideration of the Veteran's prior medical history and 
examinations.  Stefl, 21 Vet. App. at 123.

Although the Veteran was afforded a VA examination in 
conjunction with his claim for service connection for dental 
disability, this examination is not adequate for appellate 
purposes as the Veteran's claims file was not available for 
review.  As such, all available evidence was not considered.  
Likewise, pertinent facts were neither identified nor 
evaluated and weighed.  The Court has held that the 
requirement for evaluation of the complete medical history of 
the Veteran's condition operated to protect Veterans against 
an adverse decision based on a single, incomplete, or 
inaccurate report and to enable VA to make a more precise 
evaluation.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In West v. Brown, 7 Vet.App. 70 (1994), the Court clearly 
indicated that the necessity of evaluation of the complete 
medical history applied not only to adjudicators, but also to 
examining physicians and that a medical examination that did 
not reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective 
judicial review."  The Board, therefore, concludes that an 
addendum opinion is needed.  



Accordingly, the case is REMANDED for the following action:

1.  The claims filed should be returned 
to the dentist who conducted the July 
2006 VA examination.  After review of the 
claims file, the examiner should address 
the following question:

Does the Veteran suffer from chronic 
osteomyelitis or osteoradionecrosis of 
the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the 
mandible, limited temporomandibular 
motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the 
loss of substance of the body of the 
maxilla or mandible [where the lost 
masticatory surface cannot be restored by 
suitable prosthesis and when the bone 
loss is a result of trauma or disease but 
not to the loss of alveolar process as 
the result of periodontal disease].  

If so, is it at least as likely as not 
that the Veteran's current dental 
disability is related to his active duty 
service including the football injury 
suffered in September 1975.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
    
If the dentist who conducted the July 
2006 VA examination finds that another 
examination is necessary or is 
unavailable to complete this addendum, 
the Veteran should be scheduled for a new 
examination.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


